FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 17-0295

 DAVID LEE RICHARDSON,
 INDIVIDUALLY AND AS NEXT                        §
 FRIEND OF S.R. AND S.R.,                        §
                                                                                 Collin County,
 MINORS                                          §
 v.                                              §
                                                                                    5th District.
 THE POTTER'S HOUSE OF                           §
 DALLAS, INC., SHERYL BRADY,                     §
 T.D. JAKES, JOBY BRADY AND
 MARK JEFFRIES



                                                                              September 1, 2017

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, DAVID LEE RICHARDSON, INDIVIDUALLY
 AND AS NEXT FRIEND OF S.R. AND S.R., MINORS, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 13th day of October, 2017.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk